
	
		I
		112th CONGRESS
		2d Session
		H. R. 6105
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2012
			Mr. Stivers (for
			 himself and Mr. Carson of Indiana)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Home Loan Bank Act to allow
		  non-Federally insured credit unions to become members of a Federal Home Loan
		  Bank.
	
	
		1.Inclusion of non-Federally
			 insured credit unionsSection
			 4 of the Federal Home Loan Bank Act (12 U.S.C. 1424(a)) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (1),
			 by inserting after community development financial institution,
			 the following: a State credit union (as such term is defined under
			 section 101 of the Federal Credit Union Act (12 U.S.C. 1752)),;
				(B)in paragraph
			 (2)—
					(i)in
			 the matter before subparagraph (A), by inserting after insured
			 depository institution the following: or State credit
			 union;
					(ii)in subparagraph (A), by inserting after
			 (other than a community financial institution) the following:
			 or State credit union; and
					(iii)in
			 subparagraph (B)—
						(I)by inserting after
			 insured depository institution’s the following: or State
			 credit union’s; and
						(II)by inserting
			 before the semicolon the following: or State credit union;
			 and
						(C)in paragraph (3), by inserting after
			 insured depository institution the following: or State
			 credit union; and
				(2)in subsection
			 (b)—
				(A)by inserting after
			 institution the following: or State credit union;
			 and
				(B)by inserting after
			 institution’s the following: or State credit
			 union’s.
				
